Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s submission of response was received on 12/13/2021.  Presently claims 1-11 are pending. 
Response to Arguments
Claim objections have been withdrawn based upon applicant’s amendments.
Applicant's arguments filed 12/13/2021 with respect Claim Rejections - 35 USC § 103 have been fully considered but they are not persuasive.

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the shoulder 16 defines a rearward angle S from the stepback 24 relative to the mounting base 28 of 30°) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	Further, the claim is rejected as filed; Applicant’s admitted prior art (see figs.1A-1B and paragraphs 0023-0024 of the Applicant’s disclosure) (APA) disclose:


a segment rail (figs.1A-1B: (S)) having a plurality of arcuate spaced teeth (figs1A-1B: (T)), 
each of said plurality of arcuate spaced teeth defining a tooth surface (see fig.1B below); and 
a shoulder extending from said rail segment and defining an edge (see fig.1B below)and having a shoulder surface (see fig.1B below) that is non-coplanar with the tooth surface (see fig.1B below), 
said shoulder being adjacent to each said plurality of arcuate spaced teeth (fig.1A), and 
a stepback (see fig.1B below), 
said shoulder and the tooth surface define an angle α therebetween of between 900 and 1300 (see fig.1B below: the angle a between 900 and 1300), 
the shoulder surface having a rearward angle delta (δ) of 900 relative to the mounting base.

(APA) does not disclose the shoulder surface that is parallel to and non-coplanar with the tooth surface; and 
the shoulder surface having a rearward angle delta (δ) of between 200 and 400 relative to the mounting base.




    PNG
    media_image1.png
    615
    671
    media_image1.png
    Greyscale




















Corson teaches a plastic granulator stationary cutting segment (figs.1-2: (27)) (col.1 lines 1-11: the cutting segments is capable to cut plastic), comprising: 
a segment rail (figs.1-2: (27)) having a plurality of arcuate spaced teeth, 
each of said plurality of spaced teeth defining a tooth surface (see fig.2 below); and 

the shoulder surface having a rearward angle delta (δ) of between 200 and 400 relative to a mounting base (see fig.2 below).

    PNG
    media_image2.png
    846
    1278
    media_image2.png
    Greyscale



















Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shoulder of APA to have the configuration of the shoulder surfaces as taught by Corson thereby having the shoulder surface that is parallel to and non-coplanar with the tooth surface; and the shoulder surface having a rearward angle delta (δ) of between 200 and 400 relative to the mounting base in order to prevent material cling or stick on the shoulder during the process of grinding the material , since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)]. Modifying the shoulder of APA to have the shoulder surface having a rearward angle delta (δ) of between 200 and 400; will result keeping said shoulder and the tooth surface define an angle a therebetween of between 900 and1300.
Accordingly, this argument is not persuasive.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 1 recites the limitation "the mounting base" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-11 are rejected because they depend from claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s admitted prior art (see figs.1A-1B and paragraphs 0023-0024 of the Applicant’s disclosure) (APA) in view of Corson (US2336069A).
(APA) disclose:
Regarding claim 1, APA disclose a plastic granulator stationary cutting segment (figs1A-1B), comprising: 

each of said plurality of arcuate spaced teeth defining a tooth surface (see fig.1B above); and 
a shoulder extending from said rail segment and defining an edge (see fig.1B above) and having a shoulder surface (see fig.1B above) that is non-coplanar with the tooth surface (see fig.1B above), 
said shoulder being adjacent to each said plurality of arcuate spaced teeth (fig.1A), and 
a stepback (see fig.1B above), 
said shoulder and the tooth surface define an angle α therebetween of between 900 and 1300 (see fig.1B above: the angle a between 900 and 1300), 
the shoulder surface having a rearward angle delta (δ) of 900 relative to the mounting base.

APA does not disclose said shoulder having a height h of between 1 and 10 mm measured from the tooth surface to the shoulder surface; and 
the stepback (see fig.1B above) distance m of between 1 and 2 mm;
Choosing the dimensions of the parts is a design consideration which depending on the shape and machine size; and depending on the size of the particles to be processed by this machine;

Therefore, It would have been obvious to one having ordinary skill in the art at the time the invention was made to APA to modify the shoulder to have a height h of 

(APA) does not disclose the shoulder surface that is parallel to and non-coplanar with the tooth surface; and 
the shoulder surface having a rearward angle delta (δ) of between 200 and 400 relative to the mounting base.

Corson teaches a plastic granulator stationary cutting segment (figs.1-2: (27)) (col.1 lines 1-11: the cutting segments is capable to cut plastic), comprising: 
a segment rail (figs.1-2: (27)) having a plurality of arcuate spaced teeth, 
each of said plurality of spaced teeth defining a tooth surface (see fig.2 above); and 
a shoulder extending from said rail segment and defining an edge (see fig.2 below) and having a shoulder surface that is parallel to and non-coplanar with the tooth surface (see fig.2 above).
the shoulder surface having a rearward angle delta (δ) of between 200 and 400 relative to a mounting base (see fig.2 above).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shoulder of APA to 0 and 400 relative to the mounting base in order to prevent material cling or stick on the shoulder during the process of grinding the material , since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)]. Modifying the shoulder of APA to have the shoulder surface having a rearward angle delta (δ) of between 200 and 400; will result keeping said shoulder and the tooth surface define an angle a therebetween of between 900 and1300.

Regarding claim 2, APA disclose wherein said shoulder is unitary with said segment rail (figs.1A-1B).  

Regarding claim 3, Corson teaches wherein said shoulder (figs.1-2: (28)) is a separate piece joined to said segment rail (figs.1-2: (27)).

Regarding claim 4, APA disclose wherein said separate piece is formed of steel and said segment rail is form of steel (paragraph 0025 of the APA).  

Regarding claim 5, APA disclose wherein the angle a between said shoulder and the tooth surface is between 900 and 1100 and the stepback is between 1 and 2 mm (see the rejection of claim 1).  

Regarding claim 6, APA disclose wherein the rearward angle 6 is 300 see the rejection of claim 1). 

Regarding claim 7, APA disclose wherein the edge is sharpened (see fig.1B above).  
Regarding claim 8, APA disclose a method of granulating plastic material comprising: 
rotating a rotary cutter (paragraphs 0023-0024 of the APA) against the stationary cutting segment of claim 1 (see the rejection of claim 1); and 
feed the plastic material into simultaneous contact between said rotary cutter and said stationary cutting segment to granulate the plastic material (paragraph 0023 of the APA).  
Regarding claims 9-10, APA disclose wherein the plastic material is a thermoplastic. And wherein the plastic material is in the shape of a sprue or a runner or a combination thereof (paragraphs 0023-0024 of the APA).  

Regarding claim 11, APA disclose wherein the plastic material is sheared between said rotary cutter and the edge of said stationary cutting segment.


Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224. The examiner can normally be reached 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/M.A./           Examiner, Art Unit 3725                                                                                                                                                                                             

/JESSICA CAHILL/Primary Examiner, Art Unit 3753